The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on July 18, 2022.

Claims 1-13 and 15 are pending. Claim 14 was previously cancelled. Claims 1, 5 and 6 are currently amended. 

The objection to claim 5 for minor informality is withdrawn in view of Applicant’s amendment. 

The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment. 

Claims 1-7 and 10-12 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/966,012 for the reasons set forth in the previous office action. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
	a) in line 13, “and” after “component c);” should be deleted
              b)  in line 14 (second from last line), it is suggested that the phrase “; and” be added after “surfactant”
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-13 and 15 stand rejected under 35 U.S.C. 103 as being unpatentable over Kropf et al. (US 2017/0321164, already of record), hereinafter “Kropf” in view of Somerville Roberts et al.  (US 2011/0263472, already of record), hereinafter “Somerville Roberts.”
Regarding claims 1, 3-6, 8, 13 and 15, Kropf teaches an automatic dishwashing detergent (see abstract) which can be present in solid presentation forms, wherein the suitable solid presentation forms, are in particular, powders, granules, extrudates, compactates, in particular tablets (see paragraph [0151]), wherein the extrudates and compactates like tablets read on the “shaped detergent products.” The dishwashing detergent can also be present in the form of shaped bodies (see paragraph [0152]). In Table 2, Kropf teaches phosphate-free solid dishwasher detergent formulation comprising about 10.00-about 20.00 wt. % Na citrate/citric acid; about 5.00-about 35.00 wt. % MGDA (methylglycine diacetic acid)/GLDA (glutamine diacetic acid); about 5.00-about 35 wt% silicate (which reads on the crystalline material component e); about 12.50-about 35.00 wt% soda (which reads on the non-crystalline water-soluble component d); about 2.50-about 10.00 wt. % nonionic surfactant; and 0.00-about 1.50 wt.% water, among others (see Table 2 on page 12). Since the detergent product in independent claim 1 recites 0 wt% minimum of one or more other solid phases, Kropf, need not disclose one or more other solid phases.  Kropf, however, fails to specifically disclose a shaped detergent product comprising 100 wt% of a first solid phase comprising in a ratio from 25-88 parts by weight of free acid equivalent of non-crystalline chiral aminopolycarboxylate, like GLDA or MGDA, 10-60 parts by weight of free acid equivalent of a non-crystalline organic acid, like citric acid, and 2-30 parts by weight of water, the shaped detergent product containing at least 0.5 wt% surfactant,  the silicate homogeneously dispersed with the rest of the ingredients, and wherein the first solid phase is present in one coherent volume of 0.1 to 20 cm3 as recited in claim 1; the first solid is an amorphous solid phase as recited in claim 3; the specific proportions of the aminopolycarboxylate and organic acid as recited in claims 4-6, respectively; and the process for the manufacture of the shaped detergent product as recited in claims 13 and 15. 
	It is known from Somerville Roberts that similar compositions comprising aminocarboxylic builder like MGDA (methyl-glycine-diacetic acid) and GLDA (glutamic-N,N-diacetic acid); and an acidifying agent like citric acid (see abstract; paragraphs [0022] and [0026]) is prepared by providing a solution comprising the aminocarboxylic builder, preferably MGDA and the acidifying agent, adding citrate to the solution and mixed in a crutcher mixer, the water in the solution being 50 wt% of the mixture, transferring the mixture to a drying equipment, for example, a fluidized bed or a spray-drying tower, wherein the air temperature in the spray-drying tower is above 140o C; the spray dried powder has a moisture content of about 5 wt%, and once the powder was obtained, which is understood to have undergone cooling at ambient temperature of about 25oC or less, the powder can be subjected to any compacting operation, like tabletting  (see paragraphs [0027]-[0030] and [0119]-[0121]). Another drying technique is by evaporation (see paragraph [0014]). The process not only produces a very robust particle in term of stability but the particle is also very robust in terms of processability; and it has been surprisingly found that even when processing at high temperatures the particle has a reduced tendency to become sticky (see paragraph [0020]. The particle is suitable for use in detergent compositions, especially automatic detergent compositions (see paragraph [0017]; claim 12). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared an automatic dishwashing detergent in solid shaped form like a tablet which comprises MGDA or GLDA, citric acid, water and nonionic surfactant in their optimum proportions because the teachings of Kropf encompass these ingredients and proportions thereof as disclosed in paragraph [0151] and Table 2; and to have prepared the dishwashing detergent, prior to tabletting, by using the manufacturing process of Somerville Roberts, as discussed above, i.e., by providing a solution comprising the aminocarboxylic builder, preferably MGDA and the acidifying agent, adding citrate to the solution and mixed in a crutcher mixer, the water in the solution being 50 wt% of the mixture, transferring the mixture to a drying equipment, for example, a fluidized bed or a spray-drying tower, wherein the air temperature in the spray-drying tower is above 140o C; the spray dried powder has a moisture content of about 5 wt%, and once the powder was obtained, which is understood to have undergone cooling at ambient temperature of about 25oC or less, the powder can be subjected to any compacting operation, like tabletting, because the process not only produces a very robust particle in terms of physical and chemical stability but the particle is also very robust in terms of processability, and has a reduced tendency to become sticky as taught by Somerville Roberts. 
It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the solid dishwasher detergent formulation of Kropf, when prepared by the process of Somerville Roberts to be in a non-crystalline form, or in amorphous solid phase form because similar, if not the same, process steps, i.e., providing a solution containing the MGDA or GLDA;  optionally adding an acidifying agent;  adding citrate (whose free acid equivalent is citric acid) to the solution to form a mixture;  and converting the mixture into particles  by driving away the water by any known technique, such as such as spray-drying at an air temperature above 140oC or evaporation to a moisture content of about 5 wt % have been performed.
It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the silicate to have been homogeneously dispersed with the rest of the ingredients in the preparation of the solid dishwasher detergent formulation of Kropf in view of Somerville Roberts. 
With respect to the specific proportions of the MGDA or GLDA, citric acid, water, nonionic surfactant, considering that Kropf teaches 10.00-about 20.00 wt. % citric acid; about 5.00-about 35.00 wt. % MGDA/GLDA; about 2.50-about 10.00 wt. % nonionic surfactant; and 0.00-about 1.50 wt.% water, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). 
With respect to the first solid phase present in one coherent volume of 0.1  to 20 cm3, as recited in claim 1, considering that Kropf teaches the composition in tablet form, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the tablet of Kropf in view of Somerville Roberts to have a volume within those recited because, a tablet, like a rectangular tablet, which is a typical shape for automatic dishwashing detergents,  would for example, have a length of 4 cm, a width of 2.5 cm and a height of 1.0 cm, hence a volume of 10 cm3, by calculation, using the volume of a rectangle, V= l x w x h. 
	Regarding claim 7, as discussed above, Kropf teaches phosphate-free solid dishwasher detergent formulation comprising water from 0.00-about 1.50 wt.% (see Table 2). Kropf in view of Somerville Roberts, however, fails to disclose 5-25 wt. % water.
A prima facie case of obviousness exists where the claimed ranges (5-25 wt%) and prior art ranges  (about 1.50 wt%) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.
Regarding claim 9, Kropf teaches phosphate-free solid dishwasher detergent formulation comprising polycarboxylate from about 5.00-about 10.00 wt% (see Table 2). Kropf in view of Somerville Roberts, however, however, fails to disclose 12-45 wt% polycarboxylate.
As the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207), the upper limit of about 10.00 wt.% of Kropf may be considered to read on the minimum limit of 12 wt. %  as recited in instant claim 9.
Regarding claim 10, as discussed above, Kropf teaches phosphate-free solid dishwasher detergent formulation comprising about 10.00-about 20.00 wt. % citric acid; about 5.00-about 35.00 wt. % MGDA (methylglycine diacetic acid)/GLDA (glutamine diacetic acid); about 5.00-about 35 wt% silicate (which reads on the crystalline material component e)); and 0.00-about 1.50 wt.% water (see Table 2). Kropf in view of Somerville Roberts, however, however, fails to specifically disclose the combination of the MGDA, citric acid, water and sodium disilicate to be at least 80 wt% of the total weight of the first phase. 
Considering the ranges of proportions of the MGDA, citric acid,  water and sodium disilicate, as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 11, Kropf teaches that the automatic dishwashing detergent can be formulated in the form of multi-phase products, wherein the individual phases of multiphase agents can have different states of aggregation (see paragraph [0151]), hence the individual phases are visually distinct from each other.
	Regarding claim 12, Kropf teaches that the automatic dishwasher detergents are preferably preformulated as dosing units which preferably comprise the quantity of substances with cleaning action necessary for one cleaning cycle (see paragraph [0153]). 

Claims 1-13 and 15 stand rejected under 35 U.S.C. 103 as being unpatentable over Kurth et al. (US 2019/0345420, already of record), hereinafter “Kurth” in view of Somerville Roberts. 
Regarding claims 1, 3-6, 8, 13 and 15, Kurth teaches a detergent or cleaning agent, in particular a cleaning agent for hard surfaces, having at least two phases which are different from one another (see abstract), wherein the detergent or cleaning agent is an automatic dishwashing detergent (see paragraph [0134]). The first phase comprises 10-25 wt% citrate, Na (sodium) salt; 0-40 wt% MGDA, Na salt; 1.5-15.0 wt% nonionic surfactant(s); and 0-3 wt% water; 0-40 wt% sodium disilicate salt (which reads on the crystalline material  of component e); and 10-30 wt% soda (which reads on the non-crystalline water-soluble component d); among others  (see paragraph [0193]); and the first phase was in the form of a compacted tablet (see paragraph [0195]) and rectangular in shape (see Fig. 1). The free acid equivalent of the sodium citrate above is calculated as follows: (1) for the minimum amount: 10 x 192.1 (MW of citric acid)/214.1(MW of sodium citrate) = 9.0 wt% free acid equivalent, i.e., citric acid; and (2) for the maximum amount: 25 x 192.1/214.1= 22.4 wt% citric acid. The free acid equivalent for the sodium MGDA above is as follows for the maximum amount: 40 x 205.1 (MW of MGDA acid)/271.1 (MW of Na MGDA) = 30.3 wt% MGDA acid. Hence, the free acid equivalent of the sodium citrate is 9.0-22.4 wt%; and the free acid equivalent of the MGDA salt is 0-30.3 wt%. Kurth, however, fails to specifically disclose a shaped detergent product comprising 10-100 wt% of a first solid phase comprising in a ratio from 25-88 parts by weight of free acid equivalent of non-crystalline chiral aminopolycarboxylate, like GLDA or MGDA, 10-60 parts by weight of free acid equivalent of a non-crystalline organic acid, like citric acid, and 2-30 parts by weight of water, the shaped detergent product containing at least 0.5 wt% surfactant; and the silicate homogeneously dispersed with the rest of the ingredients, and wherein the first solid phase is present in one coherent volume of 0.1 to 20 cm3 as recited in claim 1;  the first solid is an amorphous solid phase as recited in claim 3; the specific proportions of the aminopolycarboxylate and organic acid as recited in claims 4-6, respectively; and the process for the manufacture of the shaped detergent product as recited in claims 13 and 15. 
	It is known from Somerville Roberts that similar compositions comprising aminocarboxylic builder like MGDA (methyl-glycine-diacetic acid) and GLDA (glutamic-N,N-diacetic acid); and an acidifying agent like citric acid (see abstract; paragraphs [0022] and [0026]) is prepared by providing a solution comprising the aminocarboxylic builder, preferably MGDA and the acidifying agent, adding citrate to the solution and mixed in a crutcher mixer, the water in the solution being 50 wt% of the mixture, transferring the mixture to a drying equipment, for example, a fluidized bed or a spray-drying tower, wherein the air temperature in the spray-drying tower is above 140o C; the spray dried powder has a moisture content of about 5 wt%, and once the powder was obtained, which is understood to have undergone cooling at ambient temperature of about 25oC or less, the powder can be subjected to any compacting operation, like tabletting  (see paragraphs [0027]-[0030] and [0119]-[0121]). Another drying technique is by evaporation (see paragraph [0014]). The process not only produces a very robust particle in term of stability but the particle is also very robust in terms of processability; and it has been surprisingly found that even when processing at high temperatures the particle has a reduced tendency to become sticky (see paragraph [0020]. The particle is suitable for use in detergent compositions, especially automatic detergent compositions (see paragraph [0017]; claim 12). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a detergent or cleaning agent in solid shaped form like a tablet which comprises MGDA Na salt, sodium citrate, water and nonionic surfactant in their optimum proportions because the teachings of Kurth encompass these ingredients and proportions thereof as disclosed in paragraph [0193], and to have prepared the dishwashing detergent, prior to tabletting, by using the manufacturing process of Somerville Roberts, as discussed above, i.e., by providing a solution comprising the aminocarboxylic builder, preferably MGDA and the acidifying agent, adding citrate to the solution and mixed in a crutcher mixer, the water in the solution being 50 wt% of the mixture, transferring the mixture to a drying equipment, for example, a fluidized bed or a spray-drying tower, wherein the air temperature in the spray-drying tower is above 140o C; the spray dried powder has a moisture content of about 5 wt%, and once the powder was obtained, which is understood to have undergone cooling at ambient temperature of about 25oC or less, the powder can be subjected to any compacting operation, like tabletting, because the process not only produces a very robust particle in terms of physical and chemical stability but the particle is also very robust in terms of processability, and has a reduced tendency to become sticky as taught by Somerville Roberts.
It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the detergent or cleaning agent of Kurth, when prepared by the process of Somerville Roberts to be in a non-crystalline form or an amorphous form because similar, if not the same, process steps, i.e., providing a solution containing the MGDA or GLDA;  optionally adding an acidifying agent;  adding citrate (whose free acid equivalent is citric acid) to the solution to form a mixture; and converting the mixture into particles by driving away the water by any known technique, such as spray-drying at an air temperature above 140oC or evaporation to a moisture content of about 5 wt % have been performed.
It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the silicate to have been homogeneously dispersed with the rest of the ingredients in the preparation of the solid dishwashing detergent of Kurth in view of Somerville Roberts. 
With respect to the specific proportions of the free acid equivalents of MGDA salt and sodium citrate, water, nonionic surfactant, considering that Kurth teaches that free acid equivalent of the sodium citrate is 9.0-22.4 wt%; the free acid equivalent of the MGDA salt is 0-30.3 wt%; 1.5-15.0 wt% nonionic surfactant(s); and 0-3 wt% water, as disclosed above,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to the first solid phase present in one coherent volume of 0.1  to 20 cm3, as recited in claim 1, considering that Kurth teaches the first phase in compacted tablet form, which is rectangular as shown in Fig. 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the first phase in the compacted tablet of Kurth in view of Somerville Roberts to have a volume within those recited because, a first phase of a rectangular tablet which typically has a length of 4 cm, a width of 2.5 cm and a height of 1.0 cm, for example, would have a volume of 10 cm3, by calculation, using the volume of a rectangle, V= l x w x h. 
Regarding claim 2, Kurth teaches that the detergent or cleaning agent comprises at least one first phase (1)  and at least one second phase (2) (which reads on the other solid phase), and  the weight ratio of the at least one first phase (1) to the at least one second phase (2) is preferably from 20:1 (or 95.2%:4.8%) to 8:1 (or 88.9%:11.1%) (see paragraph [0167]).  Kurth in view of Somerville Roberts, however, fails to specifically disclose 10-90 wt% of the first solid phase and 10-90 wt% of one or more other solid phases.
Considering that Kurth teaches a first phase to second phase weight ratio of 95.2%:4.8% to 88.9%:11.1%, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference, e.g., 90%:10%, because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 7, as discussed above, Kurth teaches a detergent or cleaning agent comprising water from 0.00-3 wt.% (see paragraph [0193]). Kurth in view of Somerville Roberts, however, fails to disclose 5-25 wt. % water.
A prima facie case of obviousness exists where the claimed ranges (5-25 wt%) and prior art ranges  (3 wt%) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.
Regarding claim 9, Kurth teaches 0.5-15 wt.% polycarboxylate (see paragraph [0193]). Kurth in view of Somerville Roberts, however, fails to specifically disclose 12 to 45 wt. % polycarboxylate. 
Considering that Kurth teaches 0.5-15 wt.% polycarboxylate, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference, i.e., 12-15 wt%, because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claim 10, Kurth teaches that the first phase which is in the form of compacted tablet  comprises 10-25 wt% citrate, Na (sodium) salt; 0-40 wt% MGDA, Na salt; 0-40 wt% sodium disilicate (which reads on crystalline material component e)); and 0-3 wt% water (see paragraphs [0193] and [0195]), wherein the free acid equivalent of the sodium citrate is 9.0-22.4 wt%; and the free acid equivalent of the MGDA salt is 0-30.3 wt%, as calculated above. Kurth in view of Somerville Roberts, however, fails to specifically disclose the combination of the MGDA, citric acid, water and sodium disilicate to be at least 80 wt% of the total weight of the first phase. 
Considering the ranges of proportions of the MGDA, citric acid,  water and sodium disilicate, as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 11, Kurth teaches that the at least one first phase can be clearly distinguished visually by a consumer from the at least one second phase (see paragraphs [0008]-[0009]). 
	Regarding claim 12, Kurth teaches single-use portions of detergents or cleaning agents (see paragraph [0180]). 

Claim 2 stands rejected under 35 U.S.C. 103 as being unpatentable over Kropf in view of Somerville Roberts  as applied to claims 1, 3-13 and 15 above, and further in view of Kurth.
Kropf in view of Somerville Roberts teaches the features as discussed above. In addition, Kropf teaches that the automatic dishwashing detergent can be formulated in the form of a single-phase or multi-phase products as disclosed in paragraph [0151]. Kropf in view of Somerville Roberts, however, fails to specifically disclose 10-90 wt% of the solid amorphous phase and 10-90 wt% of one or more other solid phases, as recited in claim 2.
	Kurth, an analogous art, teaches the features as discussed above. In particular, Kurth teaches that the detergent or cleaning agent comprises at least one first phase (1) (which reads on the solid amorphous phase) and at least one second phase (2) (which reads on the other solid phase), and the weight ratio of the at least one first phase (1) to the at least one second phase (2) is preferably from 20:1 (or 95.2%:4.8%) to 8:1 (or 88.9%:11.1%) (see paragraph [0167].  
Considering that Kropf in view of Somerville Roberts teaches that the automatic dishwashing detergent can be formulated in the form of a multi-phase products as disclosed in paragraph [0151] in Kroft,  and it is known from Kurth that a first phase to second phase has a weight ratio of 95.2%:4.8% to 88.9%:11.1%, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference, e.g., 90%:10%, because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Response to Arguments
Applicant's arguments filed on July 18, 2022 have been fully considered but they are not persuasive.
	With respect to the rejection of claims 1, 3-13 and 15 under 35 U.S.C. 103 as being unpatentable over Kropf in view of Somerville Roberts, Applicant argues that Kropf fails to teach a shaped detergent having a first solid phase comprising a non-crystalline chiral aminopolycarboxylate and an additional non-crystalline organic acid wherein the first solid phase is present in one coherent volume of 0.1 to 20 cm3. Applicant also argues that Sommerville Roberts cannot remedy these deficiencies because Somerville Roberts fails to disclose shaped detergent having a first solid phase  with a coherent volume of 0.1 to 20 cm3.
Applicant also argues that Somerville Roberts describes particles that have a mean particle size from 0.4 to 1.2 mm (see paragraph [0015]), thus the largest particle size will provide a particle with a volume of ~ 0.9 mm2 (or 0.0009cm3) which is 1000 smaller than the particles as claimed. 
The Examiner respectfully disagrees with the above arguments because of the same reasoning as already discussed in paragraph 9 above. Please note that Kropf, the primary reference, already teaches tablets in paragraph [0151] but is silent on the volume of the tablet, and the MGDA/GLDA and citric acid in non-crystalline form.  Somerville Roberts reference, which teaches similar ingredients,  is relied upon in the process of making a composition which would result in a non-crystalline form product, or in amorphous solid form product. As discussed above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the solid dishwasher detergent formulation of Kropf, when prepared by the process of Somerville Roberts to be in a non-crystalline form, or in amorphous solid phase form because similar, if not the same, process steps, i.e., providing a solution containing the MGDA or GLDA;  optionally adding an acidifying agent;  adding citrate (whose free acid equivalent is citric acid) to the solution to form a mixture;  and converting the mixture into particles  by driving away the water by any known technique, such as such as spray-drying at an air temperature above 140oC or evaporation to a moisture content of about 5 wt % have been performed. It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the tablet of Kropf in view of Somerville Roberts to have a volume within those recited because, a tablet, like  a rectangular tablet, which is a typical shape for automatic dishwashing detergents,  would for example, have a length of 4 cm, a width of 2.5 cm and a height of 1.0 cm, hence a volume of 10 cm3, by calculation, using the volume of a rectangle, V= l x w x h. 
	With respect to the rejection of claims 1-13 and 15 under 35 U.S.C. 103 as being unpatentable over Kurth in view of Somerville Roberts, Applicant argues that Kurth fails to teach or disclose a shaped detergent product comprising 10-100 wt% of a solid amorphous phase that has a coherent volume of 0.1 to 20 cm3. Applicant also argues that Sommerville Roberts fails to remedy these deficiencies because Somerville Roberts fails to teach, mention  or suggest a detergent having a first solid amorphous phase having a coherent volume of 0.1 to 20 cm3.
The Examiner respectfully disagrees with the above arguments because of the same reasoning as already discussed in paragraph 10 above. Please note that Kurth, the primary reference, teaches that the first phase which comprises 10-25 wt% citrate, Na (sodium) salt; 0-40 wt% MGDA, Na salt; 1.5-15.0 wt% nonionic surfactant(s); and 0-3 wt% water, is in the form of a compacted tablet as disclosed in paragraph [0195] and is rectangular as seen in Fig. 1. As stated above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the first phase in  the compacted tablet of Kurth in view of Somerville Roberts to have a volume within those recited because, a first phase of a rectangular tablet which typically has a length of 4 cm, a width of 2.5 cm and a height of 1.0 cm, for example, would have a volume of 10 cm3, by calculation, using the volume of a rectangle, V= l x w x h. 
	With respect to the rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Kropf in view of Somerville Roberts  as applied to claims 1, 3-13 and 15 above, and further in view of Kurth, Applicant argues that claim 2 is dependent on claim 1, and allowable in view of Kropf, Sommerville Roberts and Kurth.
	The above response to Kropf and Somerville Roberts apply here as well. 
	With respect to the provisional rejection of claims 1-7 and 10-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/966,012, Applicant requests that the rejection be held in abeyance until indication of allowable claims in the copending application. 
	The above provisional rejection is maintained until such time Applicant submits a timely filed terminal disclaimer. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                       /LORNA M DOUYON/                                                                                        Primary Examiner, Art Unit 1761